           Case 2:19-cv-01812-RFB-NJK Document 52 Filed 04/07/20 Page 1 of 2



1    PATRICK H. HICKS, ESQ., Bar # 004632
     LITTLER MENDELSON, P.C.
2    3960 Howard Hughes Parkway
     Suite 300
3    Las Vegas, Nevada 89169-5937
     Telephone:    702.862.8800
4    Fax No.:      702.862.8811
     Email: phicks@littler.com
5
     CRYSTAL J. HERRERA, ESQ., Bar #12396
6    CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
7
     5100 West Sahara Avenue
8    Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
9    Fax No.: (702) 799-5505
     Email: herrec4@nv.ccsd.net
10
     Attorneys for Defendant,
11   CLARK COUNTY SCHOOL DISTRICT
12                                   UNITED STATES DISTRICT COURT
13                                        DISTRICT OF NEVADA
14

15   MELANIE MALINGIN,                                    Case No.: 2:19-cv-01812-RFB-NJK
16                      Plaintiff,
17   vs.                                                   JOINT STATUS REPORT

18   ALLIANCE ABROAD GROUP, LP;
19   ALLIANCE ABROAD GROUP
     INTERNATIONAL, LLC; ALLIANCE
20   ABROAD GP, LLC; CLARK COUNTY
     SCHOOL DISTRICT; DOES 1-10; and ROE
21   CORPORATIONS 11-20, inclusive,
22                      Defendants.
23
24            Plaintiff Melanie Malingin (“Plaintiff”) and Defendants Alliance Abroad Group, LP,
25   Defendant Alliance Abroad Group International, LLC, Defendant Alliance Abroad GP, LLC

26   (collectively, “Alliance”) and Defendant Clark County School District (collectively, “Defendants”)

27   by and through their respective attorneys of record, hereby submit this Joint Status Report pursuant

28   to the Court’s Minute Order dated January 7, 2020 (ECF No. 51).
        Case 2:19-cv-01812-RFB-NJK Document 52 Filed 04/07/20 Page 2 of 2



1           The parties agreed to a settlement through the Court’s early neutral evaluation process.

2    However, additional time is needed to complete the settlement. The parties request an additional sixty

3    (60) days to complete the settlement and file dismissal paperwork with the Court.

4
      Dated: April 7, 2020                               Dated: April 7, 2020
5
      Respectfully submitted,                            Respectfully submitted,
6
7     By: /s/_Christian Gabroy_______                    By: /s/_Karen S. Vladeck__________
          Christian Gabroy, Esq.                             Brittany Woodman, Esq.
8         Kaine Messer, Esq.                                 THE VERSTANDIG LAW FIRM, LLC
          GABROY LAW OFFICES                                 261 Whitewater Village Court
9         The District at Green Valley Ranch                 Henderson, Nevada 89012
          170 South Green Valley Parkway,                    Fax: (301) 576-6885
10        Suite 280
          Henderson, Nevada 89012                            Karen S. Vladeck, Esq.
11        Fax: (702) 259-7704                                WITTLIFF CUTTER PLLC
          Attorneys for Plaintiff                            1803 West Ave.
12                                                           Austin, Texas 78701
                                                             Fax: (512) 960-4869
13                                                           Attorneys for Defendants Alliance Abroad
      Dated: April 7, 2020                                   Group, LP, Alliance Abroad Group
14                                                           International, LLC and Alliance Abroad GP,
      Respectfully submitted,                                LLC
15
16    By: /s/ Crystal J. Herrera______
          Patrick Hicks, Esq.                              IT IS SO ORDERED
17        LITTLER MENDELSON, P.C.
          3960 Howard Hughes Parkway
18        Suite 300                                        DATED: April 08, 2020
          Las Vegas, Nevada 89169
19        Fax:(702) 862-8811
20        Crystal J. Herrera, Esq.
          OFFICE OF GENERAL COUNSEL
21        CLARK COUNTY SCHOOL DISTRICT                     _______________________________________
          5100 West Sahara Avenue                          BRENDA WEKSLER
22        Las Vegas, Nevada 89146                          UNITED STATES MAGISTRATE JUDGE
          Ph: (702) 799-5373
23        Fax: (702) 799-5505
          Attorneys for Defendant CCSD
24

25
26

27

28
                                                     2
